Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 to 6 and 14 to 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Netease Hangzhou Network Co., Ltd. (Chinese publication CN 107469354 A, application CN 2017107622298 A, cited by the applicant on the IDS, pages and paragraphs referred to are those in the attached machine translation).
As to Claims 1, 14, and 20: Netease teaches determining characteristics of a sound source comprising: acquiring a first position of a first virtual role controlled by an application client in a virtual scene (page 9, paragraphs 1 to 5, describing steps S1 to S4); detecting, in a sound source detection area associated with the first position, a 
As to Claims 2 and 15: Netease teaches determining the transparency of the position mark that matches the sound source virtual object comprises: acquiring a detection radius of the sound source detection area that matches the sound source virtual object; and determining the transparency according to a ratio of the sound source distance to the detection radius, wherein the transparency is decreased in response to the ratio decreasing and the transparency is increased in response to the ratio increasing (page 11, paragraph 5): “In the present exemplary embodiment, the transparency of the virtual component is inversely related to the distance of the sound source of the sound with respect to the virtual object, that is, the distance of the sound source of the sound with respect to the virtual object The higher the transparency of the virtual component is; the closer the distance between the sound source of the sound and the virtual object is, the lower the transparency of the virtual component is. It should be noted that, the transparency value of the virtual component ranges from 100% to 0%. When the transparency of the virtual component is 100%, the virtual component is completely transparent. When the transparency of the virtual component is ”  When the transparency is 100%, the virtual object in question is at the same location as the sound source.  When the transparency is 0%, the virtual object is at a distance from the sound source greater than the distance at which the sound can be detected.  
As to Claims 3, 4, 16, and 17: Netease acquires an environment identifier as claimed, and the frequency of the sound for a particular environment identifier is inversely related to the detection distance (higher frequencies have shorter detection radii since they fade off at relatively shorter distances, and lower frequencies have longer detection radii since they fade off at relatively longer distances) as evidenced by Gossard, et al. (U.S. Pre-Grant Publication 2020/0302948 A1, Para. 14): “In addition to perceiving the effects of loudspeaker delays, the audio heard by listeners may be impacted by various other factors. For instance, the atmosphere may impair the propagation of certain audible frequencies through the air. More specifically, the atmosphere may impair propagation of higher audible sound frequencies through the air while lower audible sound frequencies may be less impaired by the atmosphere. As a result of the atmosphere impairing higher audible sound frequencies, higher frequency sounds may be less pronounced while lower sound frequencies may be more pronounced to a listener who is relatively far away from a venue's loudspeakers. The more pronounced low audible frequencies and less pronounced high audible frequencies reduces the intelligibility of the sound and may be unpleasant for the listener to hear. Other significant factors causing audio degradation for listeners located at a significant distance from an audio source are acoustic reflections and reverberation. Sound reflects off of any and all surfaces and the greater the distance the listener is from the acoustic source, the more detrimental these issues may become.
As to Claims 5, 6, 18, and 19: Netease at the last paragraph of page 16 discloses that the type and relative location of the detected sound source are displayed (size or brightness of the sound source indicium varies based on distance between the sound source and virtual character or object that is hearing the sound): “In the present exemplary embodiment, the display form of the transparency of the corresponding associated virtual component may be controlled based on the distance of the sound source of the first sound with respect to the virtual object, wherein the farther the distance, the higher the transparency, the longer the distance The closer you are, the lower your transparency. The display form of the size of the corresponding associated virtual component may also be controlled based on the distance of the sound source of the first sound relative to the virtual object, wherein the farther the distance, the smaller the virtual component and the closer the distance the virtual component Big. The display form of the brightness of the corresponding virtual component may also be controlled based on the distance of the sound source of the first sound relative to the virtual object, wherein the farther the distance is, the lower the brightness is and the closer the distance is, the higher the brightness is. By controlling the display form of the corresponding associated virtual component based on the distance of the sound source of the first sound relative to the virtual object, the user can obtain the sound source of the first sound relative to the virtual object according to the display form of the virtual component distance.”  The relative locations in virtual game space of the virtual character or object and the sound source are acquired and displayed to the player of the game (page 9, 8th and 9th paragraphs to page 10, 1st to 4th paragraphs, esp. page 10, 4th paragraph).  

Conclusion
Claims 7 to 13 were not suggested by the prior art in conjunction with the limitations of the claims they depend from.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715